Hardin, P. J.
When the trial judge delivered his charge to the jury he stated, viz.: “A recovery is to be had here, if at all, not by reason of the negligence of the town, but by reason of the negligence of the commissioners of highways with reference to the road; so that there is to be a finding on your part, in order to enable the plaintiff here to recover, in the first place, that the commissioners of highways in the town of Champion were guilty of negligence in not keeping this highway in a reasonably safe condition for public travel, which negligence caused this accident and these injuries. * * * If you find they were negligent, and that negligence caused the injuries, then the plaintiff may recover for those injuries against the town, unless the plaintiff was herself guilty of some negligence which contributed to produce the injuries.” Later on in the course of the charge the judge observed: “The single thing which the court permits you in this case to determine was negligence, if anything was negligence, was the failure to have on either side of *884this embankment, on either side of the road, a guard or fence or rail, so that/ if horses should become partially unmanageable and shy, they would be— travelers would be—protected from going off the embankment by the railing or fence. You may not charge the commissioners with negligence for anything else ih this case, if you do for that, except the failure to have some guard or rail or fence on either side of this embankment.” We think the evidence warranted the charge given in the language which we have quoted. Our views upon these questions were expressed in Maxima.Town of Champion, 4 N. Y. Supp. 515; affirmed 119 N. Y. 626, 23 N. E. Rep. 1144. The damages sustained by the plaintiff in the case just cited arose “from walking off from a high unguarded bridge or embankment in one of the public highways of the defendant,” and being the same highway upon which the plaintiff in this case was injured. We think the learned counsel for the appellant were warranted in stating in their points that, “in view of the decisions upon this subject, it undoubtedly may be assumed the court properly submitted to the jury to decide whether such omission, under the circumstances, constituted actionable negligence; and it may be assumed also that the finding of the jury adversely to the defendant upon this branch of the case will not be disturbed on the appeal.” We think it was a question of fact on all the evidence for the jury to determine whether or no the negligence of the highway commissioners, to which we have referred, was the proximate cause of the injuries received by the plaintiff. In Kennedy v. Mayor, 73 N. Y. 367, it seems to be laid down that the duty of protecting animals by a guard or barrier is not restricted alone “to animals which at the time of their loss are docile and obedient, and under absolute control of the owner.” In the opinion it is said: “The shying of a horse, his backing or turning, in consequence of a sudden fright or other cause, so as to be for a moment beyond the control of the one having him in charge, are among the most common occurrences. . That a horse may on a particular occasion do this neither shows that the animal is vicious or generally unsafe or that the owner is careless. It is against accidents which may happen from these common incidents in the use of horses upon docks that a barrier is especially needed.” We suppose no less stringent rule or reasonable requirement obtains in respect to highways.
2. Whether the plaintiff was free from contributory negligence or not was a question of fact for the jury. Her testimony and the testimony of her daughter Julia bearing upon that question fairly presented a question for the jury to determine; and that question was carefully, cautiously submitted by the trial judge to the jury, and we see no occasion to disturb their verdict upon that question.
3. When Henry Ingraham was upon the stand he gave evidence tending to show that the husband of the plaintiff had “told her lots of times that the horse was not safe for her to drive. ” Later on, the husband of the plaintiff was called as a witness, and testified that he never told his wife “ not to drive the horse, stating that he was not safe for her to drive.” The counsel for the defendant requested the court to charge the jury that they were “at liberty to find the horse was unsafe for the plaintiff to drive, and that she knew it,” if the jury believed the evidence of the witness Ingraham as to the interview detailed by him; To thatrequest the judge observed in his refusal that it was for the jury to determine, as a question of fact, whether or no the horse was unsafe for the plaintiff to drive, and that she knew it. We think the exception taken to the position assumed by the judge in that aspect of the case presents no error. The practice of seizing upon detached portions of evidence which are the subject of contradiction, and requiring the trial judge to charge conditionally in respect thereto, that, if a certain portion of the evidence thus brought into dispute is believed by the jury then that the verdict should be in accordance therewith, is not to be commended. In this case the trial judge had very fairly and fully called the attention of the jury to the leading ques*885tians of fact involved in the case, and we think he was not called upon to yield to a request which required him to make fractional representations. Having discovered no error in the course of the trial, we must allow the verdict to stand. Judgment and order affirmed, with costs. All concur.